QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1

LONG-TERM PERFORMANCE INCENTIVE PLAN
FISCAL YEARS 2001-2003
PLAN DESCRIPTION

21

--------------------------------------------------------------------------------

Highlights

    This booklet explains the plan provisions of the Sara Lee Corporation
Long-Term Performance Incentive Plan covering fiscal years 2001 through 2003
("Performance Cycle"). The following pages provide detailed information relating
to the grant of restricted stock units that you have received under the Plan.

    The key features of this plan are summarized below. In some countries other
than the United States, variations in plan design may occur in order to comply
with local laws and tax provisions.

Restricted Stock Units

•Restricted stock units (RSUs) are granted at the beginning of the Performance
Cycle. At the end of the Performance Cycle, based upon the actual performance
results, the appropriate number of RSUs are converted to shares of Sara Lee
stock, on a one-for-one basis, and issued in your name.

•The number of shares, if any, that will be released to you is dependent upon
the extent to which the pre-established performance goals are achieved during
the Performance Cycle.

•An opportunity to earn additional shares is possible if performance results
exceed the Superior performance level.

•You do not have voting rights on RSUs during the Performance Cycle.

Dividend Equivalents

•Dividend equivalents are accrued on your behalf through the Performance Cycle.

•Interest on accrued dividend equivalents is credited at the same rate as
provided for under the Sara Lee Corporation Executive Deferred Compensation
Plan.

•Accrued dividend equivalents and interest is distributed to you to the extent
that shares are earned at the end of the Performance Cycle. No dividend
equivalents or interest are paid in arrears on shares earned in excess of the
Superior performance level.

Performance Measures

•The following Sara Lee Corporation performance measures apply to this
performance cycle:

•3-Year Cumulative Diluted Earnings Per Share

•3-Year Average Return on Invested Capital

Purpose

    Sara Lee Corporation ("SLC") has adopted the Long-Term Performance Incentive
Plan ("LTPIP") for Fiscal Years 2001-2003 for eligible executives. The LTPIP
exists in order to:

•Focus senior management's attention on the long-term performance results of
Sara Lee Corporation

•Provide incentive compensation opportunities commensurate with the achievement
of earnings per share and return on invested capital targets

•Enhance the competitiveness of the SLC's long-term compensation program and aid
in attracting and retaining highly qualified and motivated executives.

22

--------------------------------------------------------------------------------



Restricted Stock Units

    LTPIP awards are authorized under the Sara Lee Corporation 1998 Long-Term
Incentive Stock Plan ("Stock Plan"). LTPIP awards are initially granted as
restricted stock units ("RSUs") at the beginning of the Performance Cycle. At
the end of the Performance Cycle, any RSUs that are earned will be converted to
shares of Sara Lee common stock. Dividend equivalents that are earned on RSUs
during the Performance Cycle are accrued on your behalf and credited with
interest at the same rate paid under SLC's Executive Deferred Compensation Plan.

    RSUs have special restrictions that are based upon both your continued
service and SLC's performance against the financial goals that have been
established. These restrictions prohibit the transfer of the RSUs during the
Performance Cycle. The financial goals and their respective weightings are shown
in Appendix I. Any shares not earned at the end of the Performance Cycle are
forfeited.

    SLC may substitute or offer alternative incentive forms, such as restricted
cash units or stock options with special provisions, in the event it either
determines that tax or legal regulations in some countries provide more
favorable treatment for these alternatives or as an elective alternative to
RSUs.

Dividend Equivalents

    During the Performance Cycle, dividend equivalents that are payable on the
RSUs will be accrued on your behalf. Interest on the accrued amounts will be
credited at the same time and in the same manner as under SLC's Executive
Deferred Compensation Plan. No dividend equivalents or interest are paid in
arrears on any additional shares issued for performance above the Superior
performance level.

    Amounts credited to the accrued dividend equivalent account at the end of
the Performance Cycle are distributed in the same proportion as the restrictions
on the RSUs lapse. For example, if 75% of the RSUs are earned, then 75% of the
balance in the accrued dividend equivalent account will be paid at the same time
the RSUs/Sara Lee shares of common stock are released. Any remaining balance in
the dividend equivalent account will be forfeited.

Performance Standards

    Performance under the LTPIP is measured using the corporate financial
measures described below. Both of these financial measures are independent of
one another for purposes of measuring results and determining how many, if any,
of the RSUs are earned.

•Cumulative Diluted Earnings Per Share (Diluted EPS)

•Three-year average SLC Return on Invested Capital (ROIC)



    Definitions of these measures are included in Appendix II.

    The performance levels for Diluted EPS and ROIC targets are shown in
Appendix I.

    The performance levels and the percentage of RSUs that will be distributed
are as follows:

Performance Level

--------------------------------------------------------------------------------

  % of Shares Distributed

--------------------------------------------------------------------------------

Threshold   0% Good   50% Superior   100% Outstanding   125%

23

--------------------------------------------------------------------------------

    Interpolations are used for results that fall between performance levels.
For performance above Superior, additional shares are issued after the end of
the Performance Cycle. No dividend equivalents or interest are paid in arrears
on any additional shares issued for performance above the Superior performance
level. No shares are earned for performance results at or below the Threshold
performance level.

Award Grant Notice

    Each Participant will receive a Restricted Stock Unit Grant Notice ("Grant
Notice") specifying the number of RSUs that have been granted, and the specific
terms and conditions applicable to the grant. The Grant Notice should be
retained by the Participant along with his or her other important legal
documents. A second copy of the Grant Notice will be kept on file in SLC's
Corporate Compensation Department.

Tax Consequences

United States

    Under current United States tax legislation, a Participant receives no
taxable income from RSUs awarded, dividend equivalents escrowed or interest
credited thereon. The date ("Vesting Date") when the Committee reviews the
performance results for the Performance Cycle and determines the number of
shares earned by Participants serves as the date when the taxable event will
occur, except to the extent any Participant has elected to defer distribution of
the shares until a later date ("Deferred Vesting Date"). The market value of SLC
common stock on the Vesting Date or the Deferred Vesting Date, as the case may
be, will determine the amount of taxable income. When the number of shares
actually earned has been determined, the market value of the shares on the
Vesting Date or the Deferred Vesting Date, as well as the proportionate dividend
equivalents and interest thereon are considered income to the Participant. This
amount is then subject to applicable federal, state and local withholding.
Amounts necessary to settle the tax-withholding obligation will be withheld from
the cash and/or shares otherwise to be distributed to the Participant or by a
personal check from the Participant.

Countries other than the United States

    Tax laws vary significantly from country to country, so advice should be
obtained from appropriate counsel concerning the tax consequences of this grant
in your country. In most cases, Participants incur no taxable income from RSUs
when initially awarded, on accrued dividend equivalents and interest credited on
the dividend equivalents, until the Vesting Date. When the shares are earned,
both the market value of the shares on the Vesting Date as well as the dividends
and interest distributed are typically considered income. For those individuals
residing outside the U.S. and not subject to U.S. tax laws, no tax withholding
will be made by SLC in Chicago. Any required withholding tax should be withheld
at the local operating unit level. Each Participant is responsible for
compliance with the relevant legal and tax regulations in his or her tax
jurisdiction.

Impact on Other Benefits

    Any shares, dividend equivalents or interest ultimately earned under the
LTPIP are not considered compensation for purposes of any retirement plan,
severance arrangement or other benefit plans in which you may participate in now
or become eligible to participate in at a later date.

24

--------------------------------------------------------------------------------

Administrative Guidelines

    The following guidelines apply to the FY01-03 LTPIP. Additional
Administrative Guidelines may be adopted, as needed, during the Performance
Cycle for the efficient administration of the Plan.

•The Committee is responsible for administering the Plan and has full power and
authority to interpret the Plan and to adopt rules, regulations and guidelines
for carrying out the Plan, as it deems necessary.

•The Committee functions as the Plan Administrator and its decisions are binding
on all persons.

•The Committee reserves the right, in its absolute discretion, to reduce the
awards earned by any Participant. In determining whether to reduce awards, the
Committee may take into account the positive effect of the Exclusions specified
in Appendix II.

•The Committee reserves the right, in its absolute discretion, to make further
adjustments in reported performance (for purposes of measuring results vs. the
goals) or in awards earned by reference to that performance with respect to any
Participant who is not an SLC Executive Officer during FY03.

•The Committee reserves the right to change any terms and conditions of the
FY01-03 LTPIP award to Executive Officers, including the definitions of Diluted
EPS and ROIC, if deemed necessary on advice of counsel to meet the requirements
for a "performance-based exemption" under the regulations or rulings of §162(m)
of the Internal Revenue Code.

•The Committee may make additional changes that it deems appropriate for the
effective administration of the LTPIP, including the establishment of
appropriate performance measure weights for newly created executive levels.
However, other than as described above, these changes may not reduce the
benefits to which Participants are entitled under the LTPIP, nor change the
pre-established performance measures and goals that have been approved.

•The Committee may, as it deems appropriate, delegate some or all of its power
to the Chief Executive Officer or other executive officer of the Corporation.
However, the Committee may not delegate its power concerning the grant, timing,
pricing or amount of an award to any person who is a corporate officer or Key
Executive.

•The SLC Controller's Department will be responsible for providing financial
results under the LTPIP. The Committee will approve the awards when granted at
the beginning of the Performance Cycle and ratify distributions to be made at
the end of the Performance Cycle for all Corporate Officers and Key Executives.
The portion of the shares earned along with the related balance of the accrued
dividend equivalents account will be distributed as soon as practicable after
the completion of the final accounting for the FY01-03 Performance Cycle and
after ratification of the recommended share distributions by the Committee.

•Awards may be made to new Participants during the first year of the Performance
Cycle. The number of RSUs awarded may be adjusted to reflect that the executive
is not a Participant for the entire Performance Cycle.

•Awards may be made to Participants who change positions during the first year
of the Performance Cycle, if such a change would have resulted in qualifying for
an increased level of award.

•The impact of Major Acquisitions and Divestitures made during the Performance
Cycle will be excluded from the performance results for the entire three-year
Performance Cycle. The impact of all other acquisitions and divestitures will be
included in the performance results.

•In the event of death, total disability or retirement under a retirement plan
of SLC prior to the last day of fiscal year 2003, the restrictions may lapse on
a pro-rata number of the RSUs which are earned under the provisions described in
this plan, subject to approval of the Committee. Only periods of active service
are recognized for purposes of computing any prorated distribution. If
applicable, the shares and related dividend equivalents and interest will be
distributed at the normal payout time.

25

--------------------------------------------------------------------------------






•A Participant who resigns or is terminated during the Performance Cycle
generally forfeits the rights to all RSUs and any accrued dividend equivalents
and interest. Participants may be eligible for a prorated distribution, subject
to Committee approval. Eligibility for a prorated distribution and the number of
shares that may be recommended for distribution would be dependent upon the
circumstances resulting in the individual's termination; the number of shares
distributed to a participant under these circumstances would never exceed the
amount distributed in the event of his or her retirement, death or total
disability. In order to be considered for any prorated distribution under this
Plan provision, a Participant must be actively employed at least through
one-half, i.e. 18 months, of the Performance Cycle. If employment ceases before
the end of that time, all RSUs granted under that Performance Cycle would be
forfeited. Following the same procedures applicable to retirement, death or
total disability, only periods of active service will be recognized for purposes
of computing any prorated distribution. This means that any period of time
during which services may be provided to the company but the individual is not
then a regular, full-time employee of the company, will be disregarded for
purposes of calculating any prorated distribution.

•In the event of a sale, closing, spin-off or other disposition of the
Participant's business unit which results in the termination of the
Participant's employment with the Company, the Participant may be eligible for a
prorated distribution of shares. Only periods of active service from the
beginning of the Performance Cycle will be considered and payout will occur at
the end of the Performance Cycle.

•Should a change in control occur (as defined in the Stock Plan), the Committee
will decide what effect, if any, this should have on the awards which are
outstanding under this Plan.

•If any statement in this Plan Description or any oral representation differs
from the Stock Plan, the Stock Plan document prevails. The Stock Plan, Grant
Notice and Plan Description collectively comprise all terms and conditions
applicable to the FY01-03 LTPIP.

•Any stock dividend, stock split, combination or exchange of securities, merger,
consolidation, recapitalization, spin-off or other distribution of any or all of
the assets of the Company will be handled as provided for in the Stock Plan.

•Nothing in the LTPIP shall confer on a Participant any right to continue in the
employ of SLC or in any way affect SLC's right to terminate the Participant's
employment in accordance with applicable laws.

26

--------------------------------------------------------------------------------

Appendix II


FY01-03 LTPIP

Definitions

a)Adjustments means changes to the goal to appropriately reflect the effect of
stock splits or combinations, stock dividends and spin-offs or special
distributions to stockholders other than normal cash dividends.

b)The Committee means the Compensation and Employee Benefits Committee of the
Sara Lee Corporation Board of Directors.

c)Award Date means the date upon which the Board of Directors or the Committee
approved the awards under this Plan. In this case the Award Date may mean either
April 27, 2000, August 31, 2000 or January 25, 2001, unless an alternate date
was required for tax and/or legal reasons in locations outside the United
States.

d)Company or Corporation means Sara Lee Corporation or any entity that is
directly or indirectly controlled by Sara Lee Corporation, and its subsidiaries.

e)Deferred Vesting Date means the Distribution Date specified under the Sara Lee
Corporation Executive Deferred Compensation Plan, in the event the Participant
elected to defer his or her LTPIP award.

f)Dividend Equivalents has the same meaning as in the Stock Plan.

g)Earnings Before Interest and Amortization ("EBIA") means SLC pre-tax income
adjusted to add back the following: after-tax interest expense, non-cash
amortization including that on goodwill and trademarks, and the change in
deferred taxes from the consolidated statement of cash flow; this value is then
reduced by the tax provision on the consolidated income statement.

h)Earnings Per Share ("EPS") means reported diluted earnings per share for the
fiscal years in the Performance Cycle subject to applicable Adjustments and
Exclusions as defined in this section.

i)Exclusions means the automatic exclusion of the following from relevant
financial data for purposes of measuring performance (subject to the Committee's
use of negative discretion):


—  extraordinary or unusual charges (accounting definition)

—  revisions to the U.S. Internal Revenue Code

—  changes in generally accepted accounting principles

—  gains or losses from discontinued operations (accounting definition)

—  changes in definition of diluted earnings per share

—  restructuring charges

—  any other extraordinary or unusual charges that are quantified and identified
separately on the face of the Income Statement.

—  Major Acquisitions and Divestitures (i.e. those with a purchase or sale price
of $500 million or more) made during the Performance Cycle will be excluded for
the entire Performance Cycle, while all other acquisitions and divestitures will
be included in the financial data for purposes of measuring corporate
performance during the Performance Cycle.

i)Grant Notice means the document provided to each Participant evidencing the
number of restricted stock units awarded and the basic terms and conditions of
the award.

j)Key Executive means an employee whose salary, when expressed in U.S. dollars,
is above the midpoint of salary grade 39.

k)Participant means an executive of the company who has been determined to be an
eligible Participant and who has received a Grant Notice specifying the basic
terms of participation in this Plan. Participants for the FY01-03 Performance
Cycle include Senior Vice Presidents and above of the Corporation.

27

--------------------------------------------------------------------------------

l)Performance Cycle is the three-year period consisting of SLC's fiscal years
2001 through and including 2003.

m)Restricted Stock Units has the same meaning as "performance units" as that
term is used in the Stock Plan.

n)Return on Invested Capital ("ROIC") means the ratio of SLC EBIA to SLC average
total capital (on a two-point basis) as defined byFirst Boston. The Average
ROIC is calculated as the simple average of ROIC for each of the three fiscal
years in the Performance Cycle, subject to the applicable Adjustments and
Exclusions defined above.

o)Stock Plan means the Sara Lee Corporation 1998 Long-Term Incentive Stock Plan
or its successor plan or plans.

p)Total Disability is defined in the Key Executive Long-Term Disability Plan of
SLC.

q)Vesting means the determination made at the end of the Performance Cycle as to
how many, if any, of the RSUs are actually earned by a Participant based upon
actual performance results.

r)Vesting Date means the date on which the Committee approves the distribution
of shares at the end of the Performance Cycle.

28

--------------------------------------------------------------------------------



QUICKLINKS

FY01-03 LTPIP
